[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS
                                                      FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                JANUARY 14, 2008
                            No. 07-12501        THOMAS K. KAHN
                                                     CLERK
                        Non-Argument Calendar
                      ________________________

                          BIA No. A76-434-102

JEAN MARC ETIENNE,

                                                             Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                             Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (January 14, 2008)


Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       Jean Marc Etienne petitions for review of the Board of Immigration

Appeals’ (“BIA”) decision affirming the immigration judge’s (“IJ”) order denying

asylum, withholding of removal, and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”). Etienne argues that he was not required to establish that he would be

singled out for persecution based on a protected ground because he alternatively

demonstrated that he was a member of a political group and that there was a pattern

and practice in Haiti of persecution of that group. Etienne also contends that,

because he previously established at his initial asylum hearing that he had suffered

past persecution in Haiti, the BIA erred by denying his application for asylum in

light of this evidence and, similarly, erred by failing to put the government to its

burden of proof to show that he did not have a well-founded fear of future

persecution.

       For the reasons set forth more fully below, we deny the petition for review.1

       We “review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). Here, because the BIA affirmed the IJ’s decision, but did not expressly

adopt the IJ’s reasoning, we review only the BIA’s decision. Id.

       1
          We decline to address Etienne’s argument concerning the reliability and credibility of
his testimony and the exhibits in support of his claim. A review of the BIA’s decision indicates
that it reviewed the testimony and evidence as if it was fully credited.
                                                  2
      To the extent that the BIA’s decision was based on a legal determination,

review is de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir.

2001). The BIA’s factual determinations are reviewed under the substantial

evidence test, and we “must affirm the BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar, 257 F.3d at 1283-84 (quotation omitted). “To reverse the

[BIA’s] fact findings, we must find that the record not only supports reversal, but

compels it.” See Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir.

2003) (addressing withholding of removal under the INA).

      As an initial matter, Etienne does not raise any argument in his brief before

this Court regarding the denial of his claims for withholding of removal or CAT

relief. Accordingly, he has abandoned them on review. Sepulveda v. U.S. Att’y

Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (holding that, where an appellant

fails to raise arguments regarding an issue on appeal, that issue is deemed

abandoned).

      An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Secretary of Homeland

Security or the Attorney General has discretion to grant asylum if the alien meets

the INA’s definition of a “refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A

“refugee” is
                                          3
      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the

burden of proving statutory “refugee” status. Al Najjar, 257 F.3d at 1284.

      To establish asylum eligibility, the alien must, with specific and credible

evidence, establish (1) past persecution on account of a statutorily listed factor, or

(2) a “well-founded fear” that the statutorily listed factor will cause such future

persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287. “[A]n

applicant must demonstrate that his fear of persecution is subjectively genuine and

objectively reasonable.” Al Najjar, 257 F.3d at 1289. Establishing a nexus

between the statutorily listed factor and the feared persecution “requires the alien

to present specific, detailed facts showing a good reason to fear that he or she will

be singled out for persecution on account of” a statutory factor. Id. at 1287

(quotations omitted). To establish a “well-founded fear,” an applicant must show

that he has a fear of persecution in his home country and that “there is a reasonable

possibility of suffering such persecution if he or she were to return to that country.”

8 C.F.R. § 208.13(b)(2)(i). Further, the applicant must show that he could not

                                           4
avoid persecution by relocating to another part of his country, if it would be

reasonable to expect him to do so. 8 C.F.R. § 208.13(b)(3).

      An alien need not show that he would be singled out for persecution,

however, if he establishes that in his home country “there is a pattern or practice of

persecution of a group of persons similarly situated to [him] on account of [a

protected ground].” 8 C.F.R. § 208.16(b)(2)(i). If the threat of violence equally

affects all people in a country, without regard for their membership in a group or

class recognized by the INA, then that general threat of violence “will not support

a finding of a well-founded fear of persecution.” Palma-Mazariegos v. Gonzales,

428 F.3d 30, 37 (1st Cir. 2005); see Perlera-Escobar v. Exec. Office for

Immigration, 894 F.2d 1292, 1297 (11th Cir. 1990) (discussing whether

petitioner’s fear of harm from both sides of a civil war constituted persecution or

“civil strife outside the intended reach of the [INA]”).

      Upon reviewing the record, substantial evidence supports the BIA’s decision

that Etienne was not entitled to asylum under the INA based on a well-founded fear

of future persecution. The record indicates that, since his departure in 1993,

Etienne’s family had relocated from Minot, Haiti, to Pont Sonde, Haiti, and had

remained there without incident. Etienne also failed to present evidence that

anyone specific in Haiti maintained an interest in harming him during his 12-year

absence, or that he would be singled out for persecution if he were to return to
                                           5
Haiti. Additionally, Etienne failed to demonstrate a pattern or practice of

persecution against his particular political class. Etienne testified generally that

many people in Haiti were “doing bad things” and assumed that the “armed thugs”

that were allegedly looking for him were macoutes that were targeting him because

of his past political activities. In contrast, the specific evidence Etienne submitted

in support of his claim, including news articles and Amnesty International reports

chronicling the “general climate of lawlessness and violence” in Haiti since the fall

of President Aristide, appears to indicate a general threat of violence against a

number of different groups including, but not limited to, former Aristide

supporters. A general threat of violence does not constitute persecution. See

Palma-Mazariegos, 428 F.3d at 37; Perlera-Escobar, 894 F.2d at 1297.

      Moreover, Etienne did not provide any specific testimony regarding his

ability to relocate within Haiti. Thus, he cannot meet his burden of establishing

that the option of relocating in Haiti is unavailable. Further, to the extent Etienne

relies on the IJ’s finding that he established past persecution at his initial asylum

hearing, such reliance is misplaced. At the initial asylum hearing, the government

presented sufficient evidence to rebut the presumption that Etienne had a well-

founded fear of future persecution if he were to return there. Accordingly, the IJ’s

previous finding that Etienne had suffered past persecution does not provide an

adequate basis for granting asylum relief.
                                             6
      Based on this evidence, and lack of evidence, respectively, the record does

not compel reversal of the BIA’s finding that Arango failed to show a well-

founded fear of future persecution. Because Etienne did not show that he has a

well-founded fear of future persecution based on a protected ground, he did not

establish eligibility for asylum.

      In light of the foregoing, the petition for review is

      DENIED.




                                           7